Hill, C. J.
A. sued B. in a justice’s court on an account, and had process of garnishment issued and served. The garnishee answered, admitting indebtedness, and setting up that this indebtedness was exempt -from process of garnishment, because it was an indebtedness for daily, weekly, and monthly wages. B. dissolved the garnishment by giving the statutory bond. Before obtaining a judgment against B., and without any traverse of the garnishee’s answer, the justice rendered a judgment on the dissolution bond in favor of A. for the amount of the indebtedness admitted by the garnishee’s answer. Held, that this judgment was erroneous, first, because there was no previous judgment entered against the main defendant; and, secondly, because there was no traverse of the garnishee’s answer and no judgment rendered finding the property or funds in the hands of the garnishee subject to the garnishment. Civil Code (1910), §§ 5281, 5282, 5292; Smith v. Kennedy, 125 Ga. 830 (54 S. E. 731), and cases cited. Judgment affirmed.
Certiorari; from Fulton superior court — Judge Bell. October 12, 1910. • '
George W. Brooks, for plaintiff in error.
8. G. Grane, contra.